PER CURIAM.
We affirm the summary final judgment in favor of appellee South Florida Water Management District, defendant below. The District does not own, possess or control the area in which the drowning accident occurred. The S-352 flood control structure *1371was designed and constructed by the United States Army Corps of Engineers, which has legal ownership and control of the site and which is responsible for all maintenance and physical oversight of the structure and the surrounding premises. The District was not legally responsible for the design or construction of the S352 flood control structure. The District’s adjustment of the flood control gate three days prior to the accident was done in accordance with the operational requirements and regulations of the Corps, under contractual authorization from the Corps. There is no evidence that the District performed any independent negligent act or violated any operational standard set by the Corps which would be sufficient to impose tort liability. See Westchester Exxon v. Valdes, 524 So.2d 452 (Fla. 3d DCA 1988).
AFFIRMED.
WARNER and GROSS, JJ., and HAUSER, JAMES C., Associate Judge, concur.